In a medical malpractice action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Rockland County, entered March 26,1965, in favor of defendant, upon a jury verdict. Judgment affirmed, without costs. In our opinion the trial court properly admitted the inconsistent statement of plaintiff’s witness for the purposes of impeachment since it tended to contradict material portions of his testimony. We have examined plaintiff’s other contentions and find them to be without merit. Rabin, Acting P. J., Martuscello, Latham, Kleinfeld and Benjamin, JJ., concur.